Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support unit configured to support a substrate in . . .”; and “an eccentricity inspection device configured to inspect eccentricity . . .”, wherein the eccentricity inspection device includes: “an image acquisition unit configured to . . .”; and “an eccentricity measurement unit configured to . . .”. in claim 1; 5”an equation modeling unit configured to . . .”, and “an eccentricity calculation unit configured to . . .” in claim 2; ”an eccentricity determination unit configured to . . .”; and “a warning generation unit configured to . . .” in claim 3; “a region of interest (ROI) setting unit configured to . . .”, 15“a first edge detection unit configured to . . .”, and “an equation estimation unit configured to . . .”; in claim 4; “a point data acquisition unit configured to . . .”,  5“an equation verification unit configured to . . .”, and “an estimation equation determination unit configured to . . .” in claim 6; and “a second edge detection unit configured to . . .”, 15 “an edge data acquisition unit configured to . . .”; and “an eccentricity amount calculation unit configured to . . .” in claim 7. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070190437 A1 to Kaneyama et al (hereinafter ‘Kaneyama’).
substrate W with the substrate W held in a horizontal attitude by suction); and an eccentricity inspection device configured to inspect eccentricity of the support shaft (Para [0255], wherein a local controller 250 detects the relationship between the displacement amount of the edge R of the substrate W on the eccentricity detection line EL, inherently as eccentricity of the shaft, and the rotation angle of the spin chuck 201 on the basis of the image given from the camera 290.), wherein the eccentricity inspection device includes: an image acquisition unit (Fig. 13, item 290) configured to obtain an image of the substrate supported on the support unit (Para [0255], wherein the image given from the camera 290); and an eccentricity measurement unit (Fig. 13, controller 250) configured to obtain edge data of the substrate from the image of the substrate and measure an amount of eccentricity of the support shaft, based on the edge data (Para [0255] and [0257], wherein a local controller 250 detects the relationship between the displacement amount of the edge R of the substrate W, from the image of the substrate, on the eccentricity detection line EL, inherently as the amount of eccentricity line of the support shaft 203 as well, since the shaft falls on the center of the axis perpendicular to the EL axis, and the rotation angle of the spin chuck 201 on the basis of the image given from the camera 290).
Regarding claim 10, Kaneyama discloses an eccentricity inspection apparatus (Fig. 13) comprising: an image acquisition unit configured (Fig. 13, item 290) to obtain an image of a substrate supported to be rotatable about a support shaft of a spin chuck of a support unit in a process space of a process chamber (Para [0249], wherein as shown in FIGS. 13(a) and 13 (b), a camera 290 is arranged in the vicinity of an edge R of a substrate W held by a spin chuck 201 above the spin chuck 201. The camera 290 is a CCD camera, for example, to image the edge R of the substrate W held by the spin chuck 201 from above.); and an eccentricity measurement unit (Fig. 13, controller 250)  configured to obtain edge data of the substrate from the image of the substrate and measure an amount of eccentricity of the support shaft, based on the edge data (Para [0255] and [0257], wherein a local controller 250 detects the relationship between the displacement amount of the edge R of the substrate W, from the image of the substrate, on the eccentricity detection line EL, inherently as the amount of eccentricity line of the support shaft 203 as well, since the shaft falls on the center of the axis perpendicular to the EL axis, and the rotation angle of the spin chuck 201 on the basis of the image given from the camera 290).
Regarding claim 14, Kaneyama discloses an eccentricity inspection method (Para [0255], wherein a local controller 250 detects the relationship between the displacement amount of the edge R of the substrate W on the eccentricity detection line EL and the rotation angle of the spin chuck 201 on the basis of the image given from the from the image of the substrate, on the eccentricity detection line EL, inherently as the amount of eccentricity line of the support shaft 203 as well, since the shaft falls on the center of the axis perpendicular to the EL axis, and the rotation angle of the spin chuck 201 on the basis of the image given from the camera 290).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneyama in view of US 7,508,504 B2 to Jin et al (hereinafter ‘Jin’).
Regarding 8, Kaneyama does not specifically disclose the apparatus further comprising: . . .. .wherein the lighting unit includes a plurality of lens-type lamps configured to supply the light toward different edge regions of the substrate in different directions, and wherein adjacent regions, among the edge regions of the substrate that are illuminated by the lens-type lamps, have an overlapping area therebetween. Jin discloses: . . . wherein the lighting unit includes a plurality of lens-type lamps configured to supply the light toward different edge regions of the substrate in different directions (column 3, lines 47-50, and Fig. 2, and column 4, lines 36-38, wherein a substrate illumination system 10 (the "system") of the disclosure has a diffuser 12 with a slot 14 along its length and a plurality of lights 16 surrounding its exterior radial periphery, and wherein the plurality of lights 16 is a highly incoherent light source including an incandescent light. In a preferred embodiment, the plurality of lights 16 is an array of LEDs. Alternatively), and wherein adjacent regions, among the edge regions of the substrate that are illuminated by the lens-type lamps, have an overlapping area there between (Fig. 2, wherein the illumination areas of LED setup of light source 10 inherently overlap). Kaneyama and Jin are combinable because thy both disclose substrate treating and processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the lighting unit includes a plurality of lens-type lamps configured to supply the light toward different edge regions of the substrate in different directions, and wherein 
Regarding 9, in the combination of Kaneyama and Jin, Jin further discloses wherein the lighting unit further includes a frame and a plurality of brackets mounted on the frame so as to be directed toward the different edge regions of the substrate (Fig. 4 and Fig. 7, wherein the lights are projecting in plurality of directions, inherently secured within the illumination cylinder 58), and wherein the lens-type lamps are coupled to upper surfaces of the brackets, 10and irradiation directions of the lens-type lamps are adjusted depending on angles of the upper surfaces of the brackets (column 5, lines 18-25, wherein illumination is illustrated in FIGS. 4 and 5 where higher intensity illumination 36 is directed to a top bevel 28, as adjusted for different illumination direction, crown 32 and bottom bevel 30 while lower intensity illumination 38 is directed to the transition zones 33 in between, as adjusted for different illumination direction. 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneyama in view of US 20170287750 A1 to Amano et al (hereinafter ‘Amano’).
Regarding 15, Kaneyama does not specifically disclose wherein generating a warning when the eccentricity occurs. Amano discloses generating a warning when the eccentricity occurs (Para [0218], wherein if the eccentric amount suddenly exceeds the first threshold value as in a change 2502 with the lapse of time, it is highly likely that the apparatus is abnormal. Thus, an alarm or a notice of stopping the apparatus may be 

Allowable Subject Matter
Claims 2-7, 11-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, Kaneyama, does not disclose:
. . . . wherein the eccentricity measurement unit includes: an equation modeling unit configured to receive a first image obtained for the substrate in a state in which the support shaft is not eccentrically located, obtain first edge data of the substrate from the first image, and model an estimation equation for measuring the amount of eccentricity of the support shaft, based on the first edge data, wherein the substrate is supported on the support unit; and an eccentricity calculation unit configured to receive a second image obtained for the substrate during a process, obtain second edge data of the substrate from the second image, and measure the amount of eccentricity of the support shaft by comparing the second edge data with the estimation equation, wherein the substrate is supported on the support unit, of claims 2, 11 and 16 combined with other features and elements of the claims;
Claims 3-7, 12, 13 and 16-20 depend from allowable base claim and are thus allowable themselves;

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662